In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 21-1108
SHAWN SHANNON,
                                               Petitioner-Appellant,
                                v.

UNITED STATES OF AMERICA,
                                              Respondent-Appellee.
                    ____________________

        Appeal from the United States District Court for the
                    Central District of Illinois.
         No. 2:18-cv-02233-JES — James E. Shadid, Judge.
                    ____________________

      ARGUED APRIL 14, 2022 — DECIDED JULY 12, 2022
                ____________________

   Before SYKES, Chief Judge, and HAMILTON and SCUDDER,
Circuit Judges.
    HAMILTON, Circuit Judge. In a jury trial before District
Judge Colin S. Bruce, petitioner Shawn Shannon was con-
victed of nineteen counts of sexually exploiting a child and
one count of distributing child pornography. Judge Bruce sen-
tenced Shannon to 720 months (60 years) in prison. Shannon
challenges those convictions under 28 U.S.C. § 2255, arguing
that his trial counsel was ineﬀective and that he did not
2                                                  No. 21-1108

receive a fair trial before an unbiased judge. The § 2255 mo-
tion was assigned to District Judge James E. Shadid, who de-
nied relief. Shannon has appealed that denial.
    We agree with Judge Shadid that Shannon’s ineﬀective-as-
sistance claim fails. Given the extensive and powerful evi-
dence against Shannon, even if we were to assume his trial
counsel’s performance was deﬁcient, he has failed to show
that he was prejudiced by any deﬁciency. On the judicial-bias
claim, we also agree with Judge Shadid that ex parte commu-
nications between Judge Bruce and staﬀ of the U.S. Attorney’s
oﬃce do not warrant a new trial on guilt or innocence. Based
on those ex parte communications and comments by Judge
Bruce at Shannon’s sentencing that implicitly discouraged an
appeal, however, we conclude as a matter of our supervisory
authority that Shannon must be resentenced before a diﬀerent
judge.
I. Facts and Procedural History
    A. Trial Proceedings
   In June 2016, Shannon was indicted by a grand jury in the
Central District of Illinois on nineteen counts of sexually ex-
ploiting a child in violation of 18 U.S.C. § 2251(a) and (e) and
one count of distributing child pornography in violation of 18
U.S.C. § 2252A(a)(2)(A) and (b)(1).
   The charges arose from Shannon’s relationship with J.W.,
a minor. In a jury trial before Judge Bruce, evidence showed
that the two originally met when J.W. was around eight years
old. They began spending more time together when J.W. was
around twelve. Shannon was in his forties at the time. J.W.’s
mother testiﬁed that Shannon was like “a family member”
and that she had hoped he could provide a positive male role
No. 21-1108                                                  3

model for her son. She characterized Shannon as a “conﬁ-
dant” for J.W. and said that J.W. described Shannon as his best
friend. J.W. helped with lighting and sound for Shannon’s
gospel music group—known as the Shannons—and occasion-
ally traveled with them for performances. Shannon frequently
bought gifts for J.W., including a new cell phone.
    The government presented evidence that Shannon and
J.W. exchanged thousands of text messages in the early
months of 2015, when J.W. was thirteen. J.W. testiﬁed that
they used a code—the letter “P”—so that Shannon would
know not to text when someone else had J.W.’s phone. In
many of the messages, Shannon wrote in graphic detail about
masturbation, watching pornography, and other sexual activ-
ity. Shannon also discussed wanting to engage in sexual ac-
tivity with J.W., who testiﬁed that those comments made him
feel “very awkward.”
    Text messages from late February 2015 showed that Shan-
non and J.W. made plans to meet in Decatur, Illinois, where
J.W. lived. Shannon said that he would take pictures of J.W.
“with good poses.” J.W. testiﬁed that he and Shannon stayed
at a Decatur hotel on the night of February 28. While they
were there, Shannon used his iPhone to take several nude pic-
tures of J.W. Shannon told J.W. how to pose for the pictures.
And J.W. testiﬁed that they masturbated together and
watched pornography on Shannon’s computer.
    The government introduced evidence to corroborate
J.W.’s testimony and to refute any suggestion that someone
had framed Shannon by using another Apple device to send
the messages. A forensic examiner testiﬁed that text messages
extracted from Shannon’s phone showed Shannon preparing
for the Decatur trip. Cell phone location data indicated that
4                                                   No. 21-1108

the phone was accessing a cell tower near Shannon’s resi-
dence in Muncie, Indiana at the time the messages were sent.
The witness also used location data from February 28 to trace
the phone’s movement across central Illinois toward the hotel
in Decatur.
    On a point critical to the framing theory at the heart of
Shannon’s § 2255 motion, the forensic expert also testiﬁed that
if another device had accessed the Apple ID associated with
Shannon’s iPhone, then a system log entry would have been
created. The expert had found no evidence of any such log
entries to indicate that another device had accessed that Ap-
ple ID.
    Along with this forensic evidence, records from the Deca-
tur hotel showed that Shannon had checked in on February
28, 2015 and checked out the next day. Those records also re-
vealed that Shannon was driving a black GMC Sierra, which
matched the results of the government’s investigation. Fi-
nally, the records indicated that Shannon had stayed in Room
222. A detective took pictures of that room several weeks later,
and its furnishings resembled those visible in the pictures of
J.W.
     On March 17, 2015, J.W.’s mother discovered the sexually
explicit messages and pictures on J.W.’s phone. She told
Dustin Bradshaw, J.W.’s cousin, what she had found. Brad-
shaw, who was a member of Shannon’s music group, texted
Shannon about what he had heard. J.W.’s mother testiﬁed that
she received several text messages from Shannon later that
day. One message said: “Hey, Dustin just told me. I am sorry
about taking pictures for [J.W.]. He asked for his girlfriend.
I’ll be 100 percent honest. I did not think at all.” Another mes-
sage said: “I should have … never done it. He’s like a brother
No. 21-1108                                                               5

to me; so when he asked, I just did it without thinking.” Cell
phone location data showed that Shannon’s phone was near
his Muncie residence when these messages were sent. The
government’s forensic expert also testiﬁed that text messages,
emails, and contacts were deleted from Shannon’s phone
around March 18.
    The pictures from the Decatur trip served as the basis for
the child exploitation charges, while two other sexually ex-
plicit pictures of J.W. that Shannon sent him on March 14 were
the subject of the charge for distributing child pornography.
At trial, the government also twice oﬀered evidence of prior
acts under Federal Rule of Evidence 404(b). On both occa-
sions, Judge Bruce gave a limiting instruction before the evi-
dence was admitted. He admonished the jury that these acts
had not been charged in the indictment and that the evidence
could be used only “to help you decide whether the defend-
ant had the intent or motive to sexually exploit a minor or to
prove his identity.”1
    First, J.W. testiﬁed about an earlier occasion on which
Shannon had taken sexually explicit pictures of him. In the
fall of 2014, J.W. and Bradshaw traveled to Muncie for a music
festival and stayed at Shannon’s home overnight. After Brad-
shaw fell asleep, J.W. testiﬁed, Shannon and J.W. watched
pornography and masturbated together. J.W. also said that
Shannon took sexually explicit pictures of him. The pictures

1 The instruction that Judge Bruce gave was consistent with Rule 404(b),
which allows such “other acts” evidence for certain limited purposes. At
trial, the judge did not refer to Rule 414, which allows broader use of evi-
dence of other acts of child molestation in a criminal case alleging child
molestation. Consistent with the instruction Judge Bruce gave, we assume
that the evidence was admitted under Rule 404(b) in both instances.
6                                                  No. 21-1108

showed J.W. with his shirt lifted and his penis exposed. An-
other forensic expert testiﬁed that these pictures had been re-
covered from J.W.’s phone, where they were stored in an ap-
plication called Video Safe 2. J.W. explained that the applica-
tion “hid photos” and that Shannon had paid for and installed
it on J.W.’s phone.
   Second, the government presented evidence—subject to
the same limiting instruction—about Shannon’s relationship
with A.W., another minor. A.W. testiﬁed that he was sixteen
years old when he met Shannon on a dating website in 2009.
Although A.W.’s dating proﬁle listed his age as eighteen,
A.W. said he eventually admitted to Shannon that he was
younger. A.W. testiﬁed that Shannon asked him for sexually
explicit pictures on multiple occasions and told him how to
pose. A.W. sent Shannon such pictures, and Shannon also sent
A.W. sexually explicit pictures that he had taken of himself.
In addition, A.W. testiﬁed that Shannon invited him to his
home and performed oral sex on him.
    The defense did not call any witnesses. After less than
thirty minutes of deliberation, the jury found Shannon guilty
of all nineteen counts of sexually exploiting a child and the
single count of distributing child pornography.
    B. Post-Trial Proceedings and Sentencing
    Two weeks after the verdict, Shannon moved for a new
trial. Judge Bruce denied the motion. In doing so, he criticized
the motion’s “bare and unsupported contentions” and com-
mented that Shannon’s counsel appeared to have spent “little
time” on it.
   Shannon’s case then moved to sentencing. Based on the
underlying charges and several enhancements, the
No. 21-1108                                                  7

presentence report calculated an oﬀense level of forty-three, a
criminal history category of I, and an advisory guideline sen-
tence of life in prison. The statutory maximum, however, was
thirty years for each child exploitation count and twenty years
for the distribution of child pornography count. Judge
Bruce—and both parties—understood the Guidelines to rec-
ommend a sentence of 7,080 months (590 years), “consisting
of 360 months on each of Count One through Nineteen and
240 months on Count Twenty, all to run consecutively.” Shan-
non v. United States, No. 18-cv-2233, 2020 WL 6947421, at *4
(C.D. Ill. Nov. 25, 2020). Whether the Guidelines actually rec-
ommended maximum, consecutive sentences on all counts for
590 years is not a question we need to resolve. Cf. U.S.S.G.
§ 5G1.2(d) (impose consecutive sentences “only to the extent
necessary to produce a combined sentence equal to the total
punishment”).
    Shannon’s trial counsel withdrew, and a federal defender
was appointed to represent Shannon at sentencing. Shannon
objected to obstruction-of-justice enhancements that the pro-
bation oﬃce had recommended based on Shannon’s having
deleted evidence on his phone shortly after J.W.’s mother
went to the police. Judge Bruce overruled the objection, con-
cluding that Shannon was aware of the police investigation
and “began to take steps … to destroy evidence.” The judge
also largely approved the government’s restitution requests.
    Next, Judge Bruce turned to the sentence itself. He empha-
sized that the evidence against Shannon was “overwhelming”
and said that the suggestion of a conspiracy to frame him for
the messages and pictures was “patently ridiculous.” Judge
Bruce then went through the 18 U.S.C. § 3553(a) factors. He
said that he had considered, among other things, the “very
8                                                 No. 21-1108

damaging” nature of the oﬀense, the need to deter child ex-
ploitation, and the fact that Shannon was “completely unre-
pentant.” At the same time, the judge described the 590-year
guideline sentence as “way out of bounds” and “not even
close to being a just sentence.” Instead, he sentenced Shannon
to 720 months in prison (60 years), to be followed by a life
term of supervised release. While Judge Bruce noted that the
sentence was a downward departure of almost 90 percent, he
reiterated that he found 590 years “to be just ridiculously
overkill.”
    At that point, just before explaining Shannon’s appeal
rights, Judge Bruce made several troubling comments that
could easily be understood as adding up to a thinly veiled
threat if Shannon were to appeal. Judge Bruce said he had
“struggled with coming up with the appropriate sentence,”
which would ordinarily seem a benign point, but then sug-
gested that he might impose a higher sentence if the case were
to come back for resentencing. And in fact, Shannon did not
appeal.
    C. Shannon’s § 2255 Motion
    In September 2018, Shannon ﬁled a timely motion for re-
lief under 28 U.S.C. § 2255. He alleged that his trial counsel
had been ineﬀective for several reasons. According to Shan-
non, his lawyer failed to call witnesses or oﬀer evidence to
show that someone other than Shannon had sent the mes-
sages and taken the pictures of J.W. He also alleged that his
lawyer did not eﬀectively challenge the government’s foren-
sic evidence. And Shannon argued that his lawyer failed to
object adequately to the admission of A.W.’s testimony under
Rule 404(b).
No. 21-1108                                                   9

    A few months later, Shannon ﬁled an amended § 2255 mo-
tion. He added a new claim that he did not receive a fair trial
before an impartial and unbiased judge. That claim was based
on the public disclosure of ex parte communications between
Judge Bruce and staﬀ of the U.S. Attorney’s Oﬃce in the Cen-
tral District of Illinois. Those communications included an ex-
change between Judge Bruce and a paralegal in the oﬃce
about scheduling Shannon’s sentencing. The communications
are described at length in a report of the Seventh Circuit Judi-
cial Council and have been discussed in several appellate
opinions. See In re Complaints Against District Judge Colin S.
Bruce, Nos. 07-18-90053 & 07-18-90067 (7th Cir. Jud. Council
May 14, 2019), http://www.ca7.uscourts.gov/judicial-con-
duct/judicial-conduct_2018/07_18-90053_and_07-18-
90067.pdf; see also United States v. Gmoser, 30 F.4th 646 (7th
Cir. 2022); United States v. Orr, 969 F.3d 732 (7th Cir. 2020);
United States v. Williams, 949 F.3d 1056 (7th Cir. 2020); United
States v. Atwood, 941 F.3d 883 (7th Cir. 2019).
   Shannon alleged that these ex parte communications re-
vealed disqualifying bias that amounted to a due process vi-
olation. The emails about his own case, he said, showed Judge
Bruce’s “eager anticipation of the sentencing” and raised “se-
rious questions about Judge Bruce’s bias in favor of the gov-
ernment.” Shannon also pointed to several emails in other
criminal cases, asserting that they revealed “a pattern of un-
ethical ex parte discussions.”
    Shannon’s § 2255 motion was assigned to Judge Shadid,
who denied relief. First, he concluded, Shannon had failed to
show that trial counsel provided constitutionally ineﬀective
assistance. There was no need for an evidentiary hearing, the
judge explained, because Shannon could not show that he had
10                                                              No. 21-1108

been prejudiced given “the overwhelming and uncontra-
dicted evidence of his guilt.” Shannon, 2020 WL 6947421, at
*13. On the due process claim, Judge Shadid found no evi-
dence of actual bias against Shannon on the part of Judge
Bruce. Judge Shadid also held that any appearance of bias
raised by the ex parte communications did not amount to an
actual constitutional violation.
     Judge Shadid granted Shannon a certiﬁcate of appealabil-
ity on the issues “whether Shannon received ineﬀective assis-
tance of counsel and whether he is entitled to a new trial un-
der the due process clause due to Judge Bruce’s ex parte com-
munications.” Shannon, 2020 WL 6947421, at *20. Shannon has
appealed. We address in Part II his claim that he is entitled to
a new trial based on ineﬀective assistance of counsel. In Part
III, we turn to the issue of judicial bias. 2
II. The Ineﬀective Assistance of Counsel Claim
    Shannon argues that his trial counsel (1) failed to intro-
duce evidence showing that Shannon was innocent, (2) made
improper comments that bolstered the government’s case,
(3) did not adequately object to the admission of A.W.’s testi-
mony, and (4) was generally ineﬀective for a variety of other
reasons. In reviewing the denial of a § 2255 motion, “we

2 The certificate of appealability expressly mentions only a new trial, but
we treat it as encompassing whether Shannon is entitled to resentencing
based on the ex parte communications. Judge Shadid did not issue a cer-
tificate of appealability on two other issues raised by Shannon: whether
Judge Bruce should have recused himself under the recusal statute, 28
U.S.C. § 455, and whether Shannon was entitled to a new trial on the the-
ory that staff of the U.S. Attorney’s office violated the Illinois Rules of Pro-
fessional Conduct by engaging in ex parte communications with Judge
Bruce.
No. 21-1108                                                     11

review the district court’s legal conclusions de novo, its fac-
tual ﬁndings for clear error, and its decision to deny an evi-
dentiary hearing for abuse of discretion.” Bridges v. United
States, 991 F.3d 793, 799 (7th Cir. 2021); see also Blake v. United
States, 723 F.3d 870, 879 (7th Cir. 2013) (rejecting petitioner’s
argument that lack of evidentiary hearing altered standard of
review). But cf. United States v. Copeland, 921 F.3d 1233, 1242
(10th Cir. 2019) (“[W]e conduct a de novo review of a denial
of a § 2255 motion when the district court did not hold an ev-
identiary hearing.”).
    The Sixth Amendment guarantees a criminal defendant
“the right … to have the Assistance of Counsel for his de-
fence.” U.S. Const. amend. VI. The right to counsel “is the
right to the eﬀective assistance of counsel.” Strickland v. Wash-
ington, 466 U.S. 668, 686 (1984) (emphasis added), quoting
McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970). In evalu-
ating an ineﬀective-assistance claim, the benchmark is
“whether counsel’s conduct so undermined the proper func-
tioning of the adversarial process that the trial cannot be re-
lied on as having produced a just result.” Id.
    Strickland adopted a now-familiar two-prong test: a de-
fendant must show that counsel’s performance was deﬁcient
and that the defendant suﬀered prejudice as a result. 466 U.S.
at 687. The ﬁrst prong requires a showing that counsel’s rep-
resentation “fell below an objective standard of reasonable-
ness.” Id. at 688. To satisfy the second, the defendant must
show “a reasonable probability that, but for counsel’s unpro-
fessional errors, the result of the proceeding would have been
diﬀerent.” Id. at 694. A court making this determination “must
consider the totality of the evidence before the judge or jury.”
Id. at 695. The court need not “address both components of
12                                                No. 21-1108

the inquiry if the defendant makes an insuﬃcient showing on
one.” Id. at 697. In cases where “it is easier to dispose of an
ineﬀectiveness claim on the ground of lack of suﬃcient prej-
udice, … that course should be followed.” Id.
    We follow that course here. Even if we were to assume that
trial counsel’s performance was deﬁcient in certain respects,
we agree with Judge Shadid that Shannon cannot show prej-
udice in light of “the overwhelming and uncontradicted evi-
dence of his guilt.” Shannon, 2020 WL 6947421, at *13.
     A. Failure to Introduce Evidence
   Shannon argues that evidence not presented at trial would
have established his innocence. We disagree. Even accepting
the truth of the evidence Shannon oﬀers now, none of it—
alone or taken together—raises a reasonable probability that
the outcome of the trial would have been diﬀerent.
        1. Shannon’s Theory of “Framing”
   Shannon focuses heavily on trial counsel’s failure to intro-
duce evidence to support the defense theory that Dustin Brad-
shaw posed as Shannon to send the messages and pictures to
J.W. As noted, Bradshaw is J.W.’s cousin and was a member
of Shannon’s music group. According to Shannon, his trial
counsel was aware that Bradshaw “had the motive and op-
portunity” to frame Shannon.
    Shannon emphasizes two messages from Bradshaw—an
email to Shannon’s mother and a Facebook message to both
of Shannon’s parents—that he says trial counsel was aware of.
In the February 2015 email, Bradshaw wrote:
        I don’t know how you will take this but I talked
        to Shawn and he is on me to return his stage
No. 21-1108                                                   13

      lights. I told him I am not returning them I need
      them and he don’t. I want this to stop him ask-
      ing for them back or he is going to be sorry.… I
      am sick of this and it better stop or I will see that
      he loses everything and I know how to do it. I
      think I am being nice about this because I could
      come when he isn’t home and take what I need.
      I have keys to his house and all his passwords
      for his computers phone and things so don’t un-
      derestimate me what I can do. You better talk to
      him or I will take matters in my own hands and
      it won’t be a good thing for him or you guys.
The Facebook message was sent in March 2016, a few months
before Shannon’s trial. It said:
      Wilma and James, I know you don’t care to hear
      from me. However when I contacted you guys
      last year and Shawn got upset with me he put
      my IPad in lost mode which locked me out of it
      completely. This is the IPad that I bought after
      my house was broken into. It took me a year to
      ﬁnd the original proof of purchase. I again con-
      tacted apple and they can’t do anything without
      the      password       to    the    Apple       ID
      shawn@theshannons.com. I also asked the attor-
      ney about this issue and they wanted me to ask
      politely if you would give me the information
      for this iPad so I can open it up and get his id oﬀ
      of it. If not I will have to get a court order for
      Apple to do it. Thanks.
Shannon says his lawyer had been informed that Bradshaw
had stolen Shannon’s iPad. He asserts that the iPad “would
14                                                No. 21-1108

give Mr. Bradshaw access to all of [Shannon’s] other Apple
devices and the ability to pose as [Shannon] while iMessag-
ing.”
    Closely related to that theory, Shannon says his lawyer
should have cross-examined the government’s forensic ex-
perts about the possibility that Bradshaw could have sent and
deleted messages on Shannon’s devices without his
knowledge. To support that argument, Shannon submitted an
aﬃdavit from an Apple technician asserting that “Shannon
was possibly unaware and uninvolved in the transmissions of
sexually explicit iMessages and photographs.” In addition,
the technician said, “it is possible that someone with another
device linked by his Apple ID could have actually sent this
information” without Shannon’s knowledge. Note the specu-
lative nature of this aﬃdavit with “possibly” and “possible.”
    Even if we assume that not presenting this evidence was
substandard professional conduct, Shannon cannot show he
was prejudiced by any such error. The jury would have had
to weigh any speculative suggestion that someone else had
sent the messages and taken the pictures against all the evi-
dence indicating that Shannon was responsible. To begin
with, J.W. testiﬁed at length about how Shannon had taken
the pictures and had sent him sexually explicit messages.
Also, “overwhelming” electronic evidence pointed to Shan-
non. Shannon, 2020 WL 6947421, at *9. That evidence included:
cell phone location data that tied messages about the Decatur
trip to a cell tower near Shannon’s home; deleted messages
recovered from Shannon’s phone that described his intentions
to take pictures of J.W. and engage in sexual conduct; evi-
dence that messages and other data were deleted from Shan-
non’s phone soon after J.W.’s mother received the apology
No. 21-1108                                                         15

texts; and evidence that Shannon had deleted the Video Safe
application from his phone shortly after the apology texts
were sent. See id. at *10. As Judge Shadid put it: “The list could
go on, but the forensic evidence at trial thoroughly addressed
and foreclosed Shannon’s defense that someone else took the
photographs and someone else sent all the messages and pho-
tographs unbeknownst to Shannon in this case.” Id.
   The messages from Bradshaw to Shannon’s parents do not
undermine that conclusion. At trial, Bradshaw testiﬁed that
he had access to only the music on Shannon’s iPad, and he
said that he did not use the iPad to send text messages. Noth-
ing in the email or the Facebook message contradicts that tes-
timony. In fact, the Facebook message indicates that Brad-
shaw did not have the password to Shannon’s Apple ID ac-
count. While the tone of the messages might have tarnished
Bradshaw’s credibility with the jury, his testimony was far
from essential given the voluminous forensic evidence pre-
sented by the government. The hostile tone does not make
Shannon’s far-fetched theory that Bradshaw framed him by
exchanging over 7,000 messages with J.W.—without Shannon’s
knowledge—because of a dispute over music equipment any
more plausible. That theory is further weakened by the gov-
ernment’s evidence that Shannon sent J.W. sexually explicit
messages as early as January 2015 because Bradshaw’s email
threatening to “take matters in my own hands” was not sent
until February 2015. 3


3 Shannon also cites a third message, sent on March 21, 2015, which ap-
parently showed that Bradshaw was trying to change the name of an up-
coming music event called “The Shannons Gospel Rally.” Shannon says
this evidence “would have shown Mr. Bradshaw’s desire to eliminate The
Shannons and take over their events.” Given that J.W.’s mother had
16                                                        No. 21-1108

    Nor does the Apple technician’s aﬃdavit help Shannon.
The aﬃdavit says only that it is “possible” that someone sent
the messages without Shannon’s knowledge. Many things are
“possible,” but the Strickland prejudice prong demands a rea-
sonable probability that the outcome of the trial would have
been diﬀerent. See Harrington v. Richter, 562 U.S. 86, 112 (2011)
(“The likelihood of a diﬀerent result must be substantial, not
just conceivable.”), citing Strickland, 466 U.S. at 693. This evi-
dence falls well short. It does not address the forensic expert’s
testimony for the government that he found no evidence of
remote log entries to indicate that another device had ac-
cessed the Apple ID associated with Shannon’s iPhone. With-
out eﬀective rebuttal, that testimony demolishes the “fram-
ing” theory.
    The Apple technician’s aﬃdavit also does not explain the
apology texts that Shannon sent to J.W.’s mother the day she
discovered the pictures. Cell phone location data showed that
Shannon’s phone was in the vicinity of his Muncie residence
when those messages were sent. At oral argument, Shannon’s
counsel did not dispute that Shannon had sent the messages.
Instead, counsel asserted that the messages were “general
apologies” that were not necessarily related to the sexually
explicit pictures. That argument is not persuasive. The mes-
sages said: “I am sorry about taking pictures for [J.W.]” and
“I should have … never done it.”
    All told, even if this theory that Bradshaw—or someone
else—posed as Shannon to send the thousands of messages
had been fully developed at trial, we do not see a reasonable


discovered the pictures and gone to the police just four days earlier, we
fail to see how this evidence would have changed anything.
No. 21-1108                                                               17

probability that the verdict would have been diﬀerent. The
jury heard detailed testimony from J.W. indicating that Shan-
non was the person responsible, and that account was corrob-
orated by extensive forensic and other evidence.
          2. Other Witnesses and Evidence
    Shannon also argues that trial counsel was ineﬀective for
failing to present other evidence or to call several witnesses
who were available to testify. First, Shannon says a local pas-
tor would have testiﬁed that an underage member of his
church had shown him nude pictures of Bradshaw that Brad-
shaw had sent her. 4 The pastor also would have testiﬁed that
the Bradshaws had accused him of inappropriate contact with
a church member. Second, Shannon asserts that his father,
James Shannon, would have testiﬁed that he was with Shan-
non and J.W. in the Decatur hotel room on the night of Febru-
ary 28 and that Shannon did not take any pictures of J.W.
Third, Shannon says that his mother, Wilma Shannon, would
have testiﬁed about the messages from Bradshaw and about
J.W.’s behavior—which she characterized as “weird”—back
in 2014. Finally, Shannon argues that trial counsel failed to in-
troduce evidence showing that J.W. was engaged in an ongo-
ing text conversation on the night in question. 5



4   We emphasize that these allegations have not been tested for credibility.
5 In an affidavit submitted by the government in response to Shannon’s
§ 2255 motion, Shannon’s trial counsel said he had several reasons for not
calling these witnesses. He asserted that their testimony “would either not
have any relevance to the defense’s theory of the case, [was] inadmissible
under the rules of evidence, would have suborned perjury or would have
opened a line of questioning by the prosecution that would have been det-
rimental to [Shannon].” Because the district court did not hold an
18                                                    No. 21-1108

    Shannon cannot show a reasonable probability that any of
this evidence would have made a diﬀerence. To the extent
that the pastor and Wilma Shannon would have lent support
to the theory that Bradshaw framed Shannon, their testimony
almost certainly would not have changed anything for the
reasons already discussed: J.W.’s detailed testimony and the
uncontradicted forensic evidence showing that Shannon was
the person responsible. Nor would Wilma’s testimony about
J.W.’s behavior in 2014—which the jury might have seen as an
eﬀort to blame the victim—have any real relevance to whether
Shannon sent the messages and took the pictures in early
2015.
    As for James Shannon’s testimony, his aﬃdavit says that
he, Shannon, and J.W. spent the night of February 28 at the
Decatur hotel. The aﬃdavit further explains that James was
with Shannon and J.W. the entire night—except for a half-
hour in which James and Shannon left to get food—and did
not see Shannon take any pictures of J.W. Notably, however,
James’s aﬃdavit does not shed light on anything that hap-
pened after “about 1:00 a.m.” because that is when he went to
sleep. That is right around the time at least one picture of J.W.
was taken, so these assertions do not directly contradict the
government’s case. The aﬃdavit also places Shannon himself
in the hotel room on the night in question. The forensic evi-
dence indicated that J.W. did not take the pictures himself be-
cause they were taken with the camera on the back of the
phone—not the front—in intervals too short to have involved
a timer. So even if James was also in the hotel room that night,
asleep, someone still had to have taken the pictures of J.W.

evidentiary hearing on Shannon’s § 2255 motion, neither Judge Shadid
nor this court has been in a position to weigh those explanations.
No. 21-1108                                                   19

None of Shannon’s evidence oﬀers any persuasive reason to
think that person was someone other than Shannon.
    The evidence about J.W.’s text conversation on the night
of February 28 is similarly unhelpful. Shannon says trial coun-
sel should have introduced evidence that J.W. exchanged al-
most 150 texts with someone between 9:19 p.m. and 1:23 a.m.,
a window that overlaps with the time period during which
the pictures were taken. But this evidence does not refute
J.W.’s testimony or any of the government’s forensic evi-
dence. In fact, J.W.’s cell phone was visible in some of the pic-
tures taken at the Decatur hotel, suggesting that he could have
been engaged in a text conversation at the time. We fail to see
how this evidence would have aﬀected the jury’s verdict.
   B. Trial Counsel’s Comments
    Shannon points to comments his trial lawyer made about
the forensic evidence as another indication that he was inef-
fective. At the beginning of his cross-examination of one of the
government’s forensic experts, trial counsel said: “I think af-
ter court today, I’m going to destroy all my mobile devices.”
Later, during closing argument, trial counsel said: “Now, we
had all this expert testimony and everything. And I wasn’t
kidding. After hearing all that, I don’t even want to talk on the
phone anymore.” Shannon says these remarks reinforced the
credibility of the government’s experts and implied that Shan-
non was guilty.
   The argument overstates the weight of trial counsel’s com-
ments. Contrary to Shannon’s assertions, the comments did
not suggest that counsel thought his client was guilty. After
the opening remark about destroying devices, counsel went
on to cross-examine the government’s forensic expert about
20                                                No. 21-1108

the possibility that someone else could have sent the mes-
sages. In his closing argument, likewise, counsel mentioned
the expert testimony but then repeated his contention that
“nobody knows—who was behind those text messages.” Trial
lawyers commonly engage in a variety of tactics, including
the use of humor, to build rapport with juries. See Amy J. St.
Eve & Gretchen Scavo, What Juries Really Think: Practical Guid-
ance for Trial Lawyers, 103 Cornell L. Rev. Online 149, 163–64
(2018) (cautioning lawyers against excessive joking but recog-
nizing that “displaying a sense of humor can go a long way
with a jury”). While attempts at self-deprecating humor are
not without risk—particularly given the subject matter of this
trial—Shannon identiﬁes no reason to think that counsel
crossed the line or that these comments aﬀected the outcome.
     C. Failure to Object to A.W.’s Testimony
    Next, Shannon argues that trial counsel was ineﬀective for
failing to object adequately to the admission of A.W.’s testi-
mony. As discussed above, A.W. testiﬁed that Shannon had
sent him sexually explicit messages and pictures in 2010,
when A.W. was under the age of eighteen. A.W. also said that
Shannon asked him for sexually explicit pictures and engaged
in sexual acts with him.
    After the government ﬁled its notice of intent to introduce
the evidence, Shannon’s lawyer submitted a motion in oppo-
sition. The one-page motion said that counsel had been una-
ble to determine the identity of A.W. and that the govern-
ment’s “lack of speciﬁcity makes it diﬃcult if not impossible
to craft an appropriate response to the motion.” In later hold-
ing that the evidence was admissible, Judge Bruce noted that
the ruling was made “without any arguments from Defend-
ant. Although this court gave Defendant nearly four weeks to
No. 21-1108                                                    21

respond to the government’s request to introduce other acts
evidence, Defendant failed to ﬁle a meaningful response.”
The judge also described the defense’s motion as “entirely
lacking in substance.”
    Again, even if we assume counsel’s performance was de-
ﬁcient on this point, Shannon was not prejudiced. Judge
Shadid framed the issue as whether “exclusion of the testi-
mony was a reasonable probability.” Shannon, 2020 WL
6947421, at *12. That is also how both parties approach the is-
sue on appeal. And if exclusion was not a reasonable proba-
bility, that is a suﬃcient basis for rejecting the claim.
    In our view, however, even if exclusion had been a reason-
able probability, the more central question is whether the ex-
clusion of A.W.’s testimony would have had a reasonable
probability of changing the verdict. See Strickland, 466 U.S. at
695 (“When a defendant challenges a conviction, the question
is whether there is a reasonable probability that, absent the
errors, the factﬁnder would have had a reasonable doubt re-
specting guilt.”). In other words, what matters is the outcome
of the trial, not the outcome of a hypothetical motion in
limine. See, e.g., Milton v. Boughton, 902 F.3d 721, 724 (7th Cir.
2018) (aﬃrming ﬁnding of no prejudice where counsel did not
move to exclude uncounseled police lineup but “the evidence
against [the defendant] was so compelling that the probability
of an acquittal, if the lineup were suppressed, was negligi-
ble”); Hinesley v. Knight, 837 F.3d 721, 735 (7th Cir. 2016) (af-
ﬁrming ﬁnding of no prejudice where counsel did not object
to “vouching statements” witnesses made in support of vic-
tim’s credibility but statements “were highly unlikely to have
inﬂuenced the judge’s assessment of guilt”); Cooper v. United
States, 378 F.3d 638, 642 (7th Cir. 2004) (ﬁnding no prejudice
22                                                  No. 21-1108

where counsel did not object to use of anonymous tip but
“there was suﬃcient evidence apart from the tip to support
the reliability of the jury’s verdict”).
    Even if A.W.’s testimony had been excluded, the jury still
would have had J.W.’s testimony that Shannon was responsi-
ble for the messages and pictures, corroborated by the gov-
ernment’s forensic evidence. As Judge Shadid acknowledged,
A.W.’s testimony did have “the potential to prejudice the jury
against Shannon.” Shannon, 2020 WL 6947421, at *12. Consid-
ering all the other evidence against Shannon, however, we
ﬁnd it highly unlikely that removing A.W.’s testimony from
the equation—assuming that had been a reasonable probabil-
ity—would have given the jury reasonable doubt about Shan-
non’s guilt. In a hypothetical second trial where A.W.’s testi-
mony would be excluded, we see no reason to think the jury
would return a diﬀerent verdict.
     D. General Ineﬀectiveness Arguments
    Finally, Shannon argues broadly that counsel was ineﬀec-
tive because he did not show Shannon relevant discovery,
tried to convince Shannon to plead guilty instead of discuss-
ing the case with him, ﬁled only a cursory motion for a new
trial, and failed to meet with Shannon before the initial sen-
tencing hearing. Even accepting these allegations as true,
Shannon does not explain—nor do we see—how the result of
his case would have been diﬀerent but for the alleged errors.
The jury considered extensive ﬁrsthand testimony and foren-
sic evidence before returning guilty verdicts in less than thirty
minutes. Taking all the new evidence and alleged errors to-
gether, Shannon still cannot show a “reasonable probabil-
ity … suﬃcient to undermine conﬁdence in the outcome.”
Strickland, 466 U.S. at 694. His ineﬀective-assistance claim
No. 21-1108                                                     23

fails. We also agree with Judge Shadid that an evidentiary
hearing was unnecessary. Even if all of Shannon’s allegations
were true and counsel’s performance was deﬁcient, he cannot
show that he was prejudiced for the reasons explained above.
III. The Judicial-Bias Claim
    Shannon’s second claim is that he was deprived of his
right to a fair trial before an unbiased judge. That claim is
based on Judge Bruce’s ex parte communications with staﬀ of
the prosecuting U.S. Attorney’s oﬃce. Again, we review the
district court’s legal conclusions de novo and its factual ﬁnd-
ings for clear error. Bridges, 991 F.3d at 799.
    Due process requires “a fair trial in a fair tribunal, before
a judge with no actual bias against the defendant or interest
in the outcome of his particular case.” Bracy v. Gramley, 520
U.S. 899, 904–05 (1997) (internal citation and quotation marks
omitted). Evidence of the presiding judge’s actual bias “is suf-
ﬁcient to establish a due-process violation but it’s not neces-
sary.” Gacho v. Wills, 986 F.3d 1067, 1068 (7th Cir. 2021). Due
process is also denied “when, objectively speaking, ‘the prob-
ability of actual bias on the part of the judge or decisionmaker
is too high to be constitutionally tolerable.’” Rippo v. Baker, 137
S. Ct. 905, 907 (2017), quoting Withrow v. Larkin, 421 U.S. 35,
47 (1975); see also Caperton v. A.T. Massey Coal Co., 556 U.S.
868, 886 (2009) (noting that “objective standards may also re-
quire recusal whether or not actual bias exists or can be
proved”).
    We agree with Judge Shadid that Shannon is not entitled
to a new trial on guilt or innocence based on his allegations
that Judge Bruce was biased. But given the highly discretion-
ary nature of sentencing, as well as the troubling comments
24                                                 No. 21-1108

Judge Bruce made while explaining Shannon’s right to ap-
peal, we conclude as a matter of our supervisory authority—
without deciding constitutional issues—that Shannon should
be resentenced before another judge.
     A. Judge Bruce’s Ex Parte Communications
    The details of Judge Bruce’s ex parte communications
have been recounted at length elsewhere. See In re Complaints
Against District Judge Colin S. Bruce, Nos. 07-18-90053 & 07-18-
90067 (7th Cir. Jud. Council May 14, 2019),
http://www.ca7.uscourts.gov/judicial-conduct/judicial-con-
duct_2018/07_18-90053_and_07-18-90067.pdf. In short, Judge
Bruce worked in the U.S. Attorney’s Oﬃce in the Central Dis-
trict of Illinois for twenty-four years before his appointment
to the bench in 2013. An investigation revealed around one
hundred ex parte communications between Judge Bruce and
staﬀ of that oﬃce about cases pending before him. While
many of those communications addressed logistical matters,
some showed Judge Bruce congratulating prosecutors on fa-
vorable outcomes and oﬀering advice about eﬀective advo-
cacy. The Judicial Council reprimanded Judge Bruce for
breaching the Code of Conduct for United States Judges, but
it found no evidence that the communications had aﬀected
any of his rulings. Judge Bruce had been removed from all
cases involving the U.S. Attorney’s oﬃce in August 2018—
when the communications ﬁrst became public—and was or-
dered to remain unassigned to such cases until September
2019.
    One of Judge Bruce’s ex parte emails speciﬁcally men-
tioned Shannon’s case. In March 2017, a probation oﬃcer in
the Central District of Illinois sent an email to three district
judges, their law clerks, and two staﬀ members of the U.S.
No. 21-1108                                                 25

Attorney’s oﬃce, notifying them that the probation oﬃce
would be closed on September 11. Judge Bruce replied to all
recipients of the message: “Shawn Shannon re-sentencing set
for September 11. Nice.” A paralegal in the U.S. Attorney’s of-
ﬁce then responded only to Judge Bruce: “Sounds like the pro-
bation oﬃcer assigned to this case needs to stay here and
work!” Judge Bruce replied: “Yep. Don’t think its mov-
ing……”
   B. New Trial?
   Judge Shadid correctly concluded that these ex parte com-
munications do not require a new trial on guilt or innocence.
We addressed a similar claim in United States v. Williams, 949
F.3d 1056 (7th Cir. 2020), where Judge Bruce had presided
over the defendant’s trial and conviction for obstruction of
commerce by robbery. The defendant pointed to an exchange
in open court where Judge Bruce commented that he had
“never found” the prosecutor “to be sneaky.” Id. at 1062. We
concluded that there was nothing improper about the ex-
change. In addition, we rejected the defendant’s argument
that Judge Bruce’s prior relationships with members of the
prosecutorial team amounted to a due process violation. As a
result, the defendant was not entitled to a new trial.
   Shannon’s case is distinct from Williams because none of
Judge Bruce’s ex parte communications were related to Wil-
liams’ case. See 949 F.3d at 1062. As noted above, Judge Bruce
did exchange emails with a paralegal in the U.S. Attorney’s
oﬃce about scheduling Shannon’s sentencing.
   That diﬀerence is not suﬃcient to warrant a new trial.
Shannon argues that the email exchange “suggests Judge
Bruce would not delay sentencing for any reason, and this
26                                                           No. 21-1108

exuberance … shows that he was biased against [Shannon].”
We agree with Judge Shadid, however, that this interpretation
of the emails “is not the most logical one.” Shannon, 2020 WL
6947421, at *15. A more plausible reading of the messages is
that Judge Bruce did not want to have to reschedule sentenc-
ing—for the second time—to accommodate the probation of-
ﬁce, which, after all, works for the district court. Shannon of-
fers no other persuasive reason to think his new trial claim is
diﬀerent from the one we rejected in Williams. He is not enti-
tled to a new trial.6
     C. Resentencing?
    Shannon’s case does diﬀer from Williams, however, in that
Judge Bruce presided over Shannon’s sentencing. We have
not directly addressed whether Judge Bruce’s participation in
a defendant’s sentencing violated due process. See United
States v. Gmoser, 30 F.4th 646, 648 (7th Cir. 2022) (noting that
Judge Bruce had presided at defendant’s trial but not at sen-
tencing); United States v. Orr, 969 F.3d 732, 736 (7th Cir. 2020)
(same); Williams, 949 F.3d at 1064 (same); see also United States
v. Atwood, 941 F.3d 883, 886 (7th Cir. 2019) (remanding for re-
sentencing because Judge Bruce’s role in sentencing violated
recusal statute). We need not resolve that constitutional issue
here because Judge Bruce’s troubling remarks at Shannon’s


6 Shannon also relies on United States v. Orr, 969 F.3d 732 (7th Cir. 2020),
but there we remanded for a new trial because Judge Bruce’s involvement
violated the recusal statute—not due process. Shannon raised a challenge
based on the recusal statute in the district court. Judge Shadid denied that
claim, finding that it was not cognizable on collateral review. Shannon,
2020 WL 6947421, at *16. Shannon has conceded that he cannot pursue that
challenge on appeal because it was not encompassed by the certificate of
appealability that Judge Shadid issued.
No. 21-1108                                                   27

sentencing, at least when combined with the ex parte commu-
nications, warrant a remand for resentencing under our su-
pervisory authority. See United States v. Jordan, 991 F.3d 818,
821 (7th Cir. 2021) (resolving case under supervisory author-
ity even though defendant had raised due process challenge);
cf. Lyng v. Northwest Indian Cemetery Protective Ass’n, 485 U.S.
439, 445 (1988) (“A fundamental and longstanding principle
of judicial restraint requires that courts avoid reaching consti-
tutional questions in advance of the necessity of deciding
them.”).
    Appellate courts have supervisory authority “to review
proceedings of trial courts and to reverse judgments of such
courts which the appellate court concludes were wrong.” Jor-
dan, 991 F.3d at 821, quoting Cupp v. Naughten, 414 U.S. 141,
146 (1973). That authority allows us to “require sound proce-
dures that are not speciﬁcally commanded by the statutes or
other relevant provisions.” Id.; see also Terry v. Spencer, 888
F.3d 890, 895 (7th Cir. 2018) (“Our supervisory authority per-
mits us to require district judges to observe ‘procedures
deemed desirable from the viewpoint of sound judicial prac-
tice although in [nowise] commanded by statute or by the
Constitution.’”), quoting Thomas v. Arn, 474 U.S. 140, 146–47
(1985). Our supervisory authority “extends to sentencing.”
United States v. Ming He, 94 F.3d 782, 792 (2d Cir. 1996); ac-
cord, e.g., United States v. Bostic, 371 F.3d 865, 872 (6th Cir.
2004) (“[W]e exercise our supervisory powers over the district
courts and announce a new procedural rule, requiring district
courts, after pronouncing the defendant’s sentence but before
adjourning the sentencing hearing, to ask the parties whether
they have any objections to the sentence just pronounced that
have not previously been raised.”).
28                                                    No. 21-1108

    Judges have broad discretion in sentencing proceedings.
See, e.g., United States v. Gries, 877 F.3d 255, 261 (7th Cir. 2017)
(“When it comes to weighing the relevant sentencing factors,
the boundaries of the district judge’s discretion are wide.”);
United States v. Warner, 792 F.3d 847, 855 (7th Cir. 2015) (“The
open-endedness of the § 3553(a) factors leaves ample room for
the court’s discretion.”). As we explained in Williams, that dis-
cretion distinguishes sentencing from a jury trial. See 949 F.3d
at 1065 (“Unlike a sentencing, where ‘the most signiﬁcant re-
striction on a judge’s ample discretion is the judge’s own
sense of equity and good judgment,’ … a judge has less dis-
cretion over the outcome of a jury trial.”), quoting Atwood, 941
F.3d at 886.
    Atwood also involved a challenge to Judge Bruce’s role in
sentencing. He had sentenced the defendant to 210 months in
prison for federal drug crimes. After the ex parte communica-
tions came to light, the defendant argued that Judge Bruce’s
participation violated the recusal statute, which provides that
a judge “shall disqualify himself in any proceeding in which
his impartiality might reasonably be questioned.” 28 U.S.C.
§ 455(a). The government conceded that the disclosure of
Judge Bruce’s ex parte communications “invited doubt about
his impartiality in proceedings involving the Oﬃce.” Atwood,
941 F.3d at 884. We concluded that Judge Bruce’s failure to
recuse was not harmless error, emphasizing the potential un-
fairness to the defendant and “the risk of harm to the public’s
conﬁdence in the impartiality of the judiciary.” Id. at 885–86.
That was true even though Judge Bruce had not speciﬁcally
mentioned Atwood’s case in any of his ex parte emails. We
remanded for resentencing by a diﬀerent judge.
No. 21-1108                                                 29

    Shannon’s challenge is based on his right to due process,
not the recusal statute. But some of the concerns underlying
our decision to remand in Atwood are still relevant. As we rec-
ognized, impartiality is particularly important in the sentenc-
ing context because of the “broad discretion” that the judge is
aﬀorded. 941 F.3d at 884. That sweeping discretion “invites
the risk that a judge’s personal biases will inﬂuence or appear
to inﬂuence the sentence he imposes.” Id. at 885.
   The ex parte emails raise concerns about the possibility of
such bias here. They “often showed Judge Bruce cheering on
Oﬃce employees and addressing them by nicknames.” 941
F.3d at 884. Other emails showed the judge congratulating
former colleagues on favorable outcomes or oﬀering reassur-
ance after they made ﬁling mistakes. See Williams, 949 F.3d at
1059. Evaluated against the backdrop of a jury trial and corre-
sponding safeguards, these communications may not rise to
the level of a due process violation. See id. at 1060–63. When
combined with the considerable discretion a district judge has
over sentencing, however, our concerns about the risks of bias
are heightened.
    Given these concerns, Judge Bruce’s remarks at sentencing
convince us that we need to exercise our supervisory author-
ity to remand for resentencing before another judge. Just be-
fore explaining Shannon’s appeal rights, Judge Bruce said
that he had “struggled with coming up with the appropriate
sentence.” He continued:
      If this case were to come back for resentencing for
      some reason, I am not sure I would impose the
      same sentence again. Part of me thought I should
      have imposed a higher sentence, and I might do that
      in the future…. I struggle with what the adequate
30                                                   No. 21-1108

       sentence was, trying to balance the 3553(a) fac-
       tors as well as the sentencing guidelines. I think
       I have used my discretion appropriately and
       come up with that sentence, which is a wide var-
       iance from what the guidelines say. If I review
       this again, I might come up with a diﬀerent de-
       cision, but that’s what discretion is all about.
(Emphases added.) Judge Bruce then explained Shannon’s
right to appeal, repeating that “I’m not sure [the sentence]
would be the same if I did it again, but I want to make sure
you know your appeal rights as well.”
    In the § 2255 proceedings, Judge Shadid said that these
“candid comments” were meant only “to provide Shannon
with further information and show that Judge Bruce had
erred on Shannon’s side when reaching a lower sentence.”
Shannon, 2020 WL 6947421, at *15. With respect, we do not be-
lieve that benign interpretation is persuasive here.
    There is of course nothing wrong with a district judge’s
providing a “thoughtful and thorough explanation of [her]
sentence.” United States v. Purham, 795 F.3d 761, 765 (7th Cir.
2015). In fact, failure to explain a sentence adequately can be
a procedural error. United States v. Ballard, 12 F.4th 734, 740
(7th Cir. 2021).
   Judge Bruce’s comments, however, went beyond the kind
of candid and helpful explanations expected from district
courts. Particularly concerning is the judge’s indication that
“[p]art of me thought I should have imposed a higher sen-
tence, and I might do that in the future.” (Emphasis added.) It is
easy to see how Shannon could have interpreted this state-
ment as a thinly veiled warning: If you successfully appeal
No. 21-1108                                                             31

this sentence, you run the risk of a harsher punishment. Hint-
ing that a defendant will face an increased sentence if the case
comes back after an appeal is not appropriate and has nothing
to do with a district court’s duty to explain the reasons for its
sentence. 7
    The circumstances make this an appropriate case to exer-
cise our supervisory authority. For one, we are providing a
rule for district courts—not executive branch oﬃcials—to fol-
low. See Ming He, 94 F.3d at 792–93 (noting that directing dis-
trict courts not to further debrieﬁng practice used by federal
prosecutor was “within the traditional role of the Court” and
was “not an encroachment on the conduct of executive branch
oﬃcials”); United States v. Herrera-Figueroa, 918 F.2d 1430, 1434
(9th Cir. 1990) (“In prescribing a rule applicable only to the
conduct of personnel within the judicial branch, we act in a
sphere where the scope of our supervisory power is at its
apex.”); see also United States v. Eastern Medical Billing, Inc.,
230 F.3d 600, 607 (3d Cir. 2000) (observing that “our precedent
has relied upon our supervisory power over the district courts
to develop rules governing the content of jury instructions”).
   This problem is also likely to evade ordinary appellate re-
view. For obvious reasons, a defendant given an implicit


7 Our concerns about Judge Bruce’s comments are not assuaged by his
significant departure from what he and the parties understood to be the
guideline range of 590 years. Judge Bruce himself said that a 590-year sen-
tence would be “way out of bounds.” As he explained: “590 years ago,
Joan of Arc was around. The Aztec Empire and the Holy Roman Empire
were both going strong.… The defendant needs to serve a substantial sen-
tence, but anything even close to [590 years] is ridiculous.” Judge Bruce’s
variance from that guideline advice does not insulate other elements of
the sentencing proceeding from review.
32                                                            No. 21-1108

warning that his sentence might be even higher after a second
proceeding might well choose not to appeal. See United States
v. Peyton, 353 F.3d 1080, 1093 (9th Cir. 2003) (Noonan, J., dis-
senting) (noting that British appellate judge’s reputed practice
of increasing sentences of appellants who lost on appeal “was
an eﬀective tactic for reducing appeals” but “was not a glory
of British jurisprudence”), overruled on other grounds by
United States v. Contreras, 593 F.3d 1135 (9th Cir. 2010) (en
banc). As a result, this issue will rarely come before us—ex-
cept possibly on collateral review, as here. Cf. Ming He, 94
F.3d at 792 (noting particular importance of supervisory au-
thority “when we are dealing with a procedure for which a
uniform practice is called for”), citing United States v. Coke, 404
F.2d 836, 845 (2d Cir. 1968) (en banc) (Friendly, J.). See gener-
ally In re United States, 884 F.3d 830, 837 (9th Cir. 2018) (ana-
lyzing in supervisory mandamus context whether issue
would “evade appellate review”). We therefore take this op-
portunity to make clear that any kind of hint or warning dis-
couraging a defendant from appealing a sentence is not per-
missible and may well warrant resentencing. 8


8 In United States v. Tsarnaev, 142 S. Ct. 1024 (2022), the Supreme Court
noted that some jurists have questioned the general existence of appellate
courts’ supervisory power, but the Court did not address that issue be-
cause the government had not raised it. Id. at 1035 n.1. Justice Barrett’s
concurring opinion expressed “skepticism that the courts of appeals pos-
sess such supervisory power in the first place.” Id. at 1041. In dissent, Jus-
tice Breyer observed that “our precedents clearly recognize the existence
of such a power.” Id. at 1051. This court and others also have routinely
recognized the existence of that power. See, e.g., Jordan, 991 F.3d at 821–23
(relying on supervisory authority to reverse district court’s revocation of
supervised release); United States v. Moreno, 809 F.3d 766, 780 (3d Cir. 2016)
(invoking supervisory authority as alternative ground to hold that de-
fendant may not be cross-examined during sentencing allocution); United
No. 21-1108                                                               33

                             *       *        *
   The district court’s denial of Shannon’s ineﬀective-assis-
tance claim is AFFIRMED. The denial of a new trial is also
AFFIRMED. Shannon’s sentence is VACATED, and the case is
REMANDED for resentencing before a diﬀerent judge.




States v. Gillenwater, 717 F.3d 1070, 1085–86 (9th Cir. 2013) (exercising su-
pervisory authority to bar defendant’s competency hearing testimony
from being used against him in subsequent trial); United States v. Alcantara,
396 F.3d 189, 203 (2d Cir. 2005) (using supervisory authority to vacate plea
and sentencing proceedings held in robing room and remand for further
proceedings to be held in public courtroom). In any event, this exercise of
our supervisory authority does not involve a matter of pure procedure or
threaten the rule-making process. We are saying that a sentencing court
may not threaten a defendant, explicitly or implicitly, with a higher sen-
tence in the event of a successful appeal.